Citation Nr: 0429347	
Decision Date: 10/28/04    Archive Date: 11/08/04	

DOCKET NO.  03-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
shrapnel wound of the upper left back. 

2.  Entitlement to service connection for left arm disability 
secondary to the claimed shrapnel wound of the upper left 
back. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease with asthma secondary to asbestos exposure.  

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied entitlement to service 
connection for the veteran's claimed disabilities.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO.  

For the reasons provided below, no claimed issue is ready for 
appellate review and the case must be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Although the veteran in this case received adequate VCAA 
notice in December 2001, prior to the initial rating decision 
on appeal denying all claims in March 2002, the Board finds 
that the evidence on file required VA examinations with 
requests for medical opinions in accordance with 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), for each claim.  

The veteran's claims of service connection for disability 
attributable to a shell fragment wound of the left upper 
back, with secondary left arm impairment, and hearing loss, 
are directly related to his reports of combat service in the 
Pacific during World War II.  Although the RO pointed out 
that there was a complete absence of any evidence of a shell 
fragment wound of the upper left back, or left arm disability 
attributable to such wound, at any time during or subsequent 
to service, the veteran reported receiving this wound during 
combat service with treatment by a shipboard pharmacist's 
mate.  This report was corroborated by a fellow serviceman, 
who refers to the incident being documented in an objective 
war diary report of November 8, 1944, as having occurred in 
October 1944.  

The veteran's service medical and personnel records on file 
indicate that he was transferred from Idaho to California, 
and found medically fit for overseas service in August 1944.  
He thereafter shipped out for service with the 7th Fleet 
aboard the USS Trinity.  For such service, he was authorized 
to wear the Asiatic-Pacific Campaign Ribbon, among others.  
Other records on file show that the veteran received medical 
treatment while assigned to the USS Trinity in December 1945, 
unrelated to any of his present claims.  

Although the veteran was provided various applicable laws and 
regulations in the statements of the case issued during the 
pendency of the appeal, at no time has the RO considered the 
applicability of 38 U.S.C.A. § 1154(b) (2002), which provides 
that in any case of a veteran who engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any injury incurred by such 
service, "satisfactory lay or other evidence of service 
incurrence" if such injury is consistent with the 
circumstances, conditions, or hardships of such service, 
"notwithstanding the fact that there is no official record 
of such incurrence," and to that end shall resolve every 
reasonable doubt in favor of the veteran.  Although the RO 
correctly pointed out that the veteran had not received a 
Purple Heart Medal for such injury, and that there was an 
absence of any service medical records for such injury, given 
the circumstances of the veteran's wartime military service 
in the Pacific on a fleet oiler which would not likely have a 
shipboard physician but only a pharmacist's mate, it is 
certainly possible that the incident occurred as reported 
with the absence of any objective documentation.  

Under these circumstances, and especially in light of the 
fact that the veteran is shown to have been routinely treated 
by VA for multiple other injuries and orthopedic 
disabilities, it should be a simple matter to have him 
examined and X-rayed by a physician for the purpose of 
determining whether there is evidence of an old shell 
fragment wound, including any retained foreign bodies as 
reported by the veteran, and the production of an opinion as 
to whether there are any present residuals of a shell 
fragment wound, including residuals affecting the function of 
the veteran's left arm.  

The veteran also reports bilateral hearing loss attributable 
to combat service as a result of manning a 3-inch naval deck 
gun and being in close proximity to 40-millimeter deck guns.  
Although the evidence also shows that the veteran performed 
occupations after service which included a loud noise 
environment over a period of many years, VA adjudication 
personnel, including the Board, may not substitute their own 
opinions for those of qualified clinical professionals.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The veteran's claim of service connection for lung 
disability, which is well-documented in the clinical evidence 
on file as chronic obstructive pulmonary disease (COPD) with 
associated asthma, is attributed by the veteran to asbestos 
exposure, and is not therefore a claim which may reasonably 
be related to combat service as are his other claims.  The RO 
has denied this claim on the basis of certain VA clinical 
records which tend to indicate that diagnostic studies show 
no confirmed findings consistent with asbestosis, and which 
generally appear to relate the veteran's chronic lung 
disability to his severe heart disease, which is not service 
connected.  A record not referred to by the RO, however, is 
an April 2002 report of private examination with pulmonary 
function studies, which includes an assessment of complex 
pulmonary disease with chiefly asthmatic bronchitis, some 
residual COPD, and "asbestos-associated pleural plaque, and 
possible asbestosis."  In the face of conflicting medical 
evidence, the veteran should have been provided a VA 
examination for the specific purpose of determining whether 
he has any lung disease at present which might be related to 
asbestos exposure during service aboard a US naval vessel 
from August 1944 until separation in May 1946.  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  Initially, the RO should review the 
file to determine whether the veteran's 
appeal is in compliance with VCAA.  Any 
additional development indicated should 
be conducted and any evidence collected 
should be added to the claims folder.  

2.  The veteran should be provided a VA 
examination for the purpose of 
determining whether he sustained a shell 
fragment wound of the left upper back 
during service and/or whether he 
presently manifests any residuals 
attributable to such injury, including 
any secondary disability of the left arm.  
The veteran's claims folder must be 
provided to the VA physician for review 
in conjunction with the examination.  An 
X-ray study of the veteran's left upper 
back must be conducted to determine 
whether there are any retained foreign 
bodies or shell fragments attributable to 
the veteran's claimed injury.  The 
examiner should provide an opinion as to 
whether there is evidence that the 
veteran sustained a shell fragment wound 
of the left upper back during service, 
whether there are any retained foreign 
bodies or fragments, and whether there 
are any chronic residuals of the left 
upper back and left arm which are 
attributable to such injury.  A complete 
statement of reasons and bases for all 
opinions and findings is essential.  

3.  The veteran should be provided a VA 
audiometric examination.  The veteran's 
claims folder should be provided to the 
physician for review in conjunction with 
the examination.  In addition to 
providing a report of current hearing 
acuity and speech discrimination, the 
clinician conducting the examination 
should conduct a careful review of the 
historical evidence on file for the 
purpose of providing an opinion as to 
whether it is more, less, or equally 
likely that any current hearing loss for 
either ear is causally attributable to 
acoustic trauma from being in proximity 
to the firing of  naval weapons during 
service 1944 and 1945.  A complete 
statement of reasons and bases for all 
opinions provided is essential.  

4.  The veteran should be provided a VA 
examination by a physician competent to 
diagnose and treat pulmonary disability.  
The veteran's claims folder must be made 
available to the physician for review in 
conjunction with the examination.  All 
indicated testing and special studies 
should be performed for the purpose of 
determining whether the veteran's well-
documented COPD with asthma and/or 
chronic bronchitis is more, less, or 
equally likely related to possible 
exposure to asbestos during service 
aboard a US naval vessel from August 1944 
to May 1946.  The examiner should provide 
an opinion as to whether the veteran 
currently manifests disability of the 
lungs or pleura which is attributable to 
some incident or injury of military 
service, including asbestos exposure.  A 
complete statement of reasons and bases 
supporting all opinions provided is 
essential.  

5.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the decisions 
are not to the veteran and 
representative's satisfaction, they 
should be provided a supplemental 
statement of the case, which includes 
discussion of compliance with VCAA and 
the development requested in this remand, 
and offered an opportunity to respond.  
The case should then be returned to the 
Board after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




